 

 

Case 20-10343-LSS Doc 4524 Filed 05/18/21 Page 1 of3

FILED
Ocak cto MOREE od Wvernitty \0 yn - ep
eye : :

  
    

 

   

: atayvwed SS Rane a
ok wok vn By des owe ws
Bete d rns PWrrircoMy on k Qmotircihy -
Ke Yor putt on ceal coe
roe YO mm Tye. ten om ale A
prngebpts ds [yn Bopper ene aby
5 anrnck Syn Pore ol DO ge pose ~_
Ad ae to a PTSD pre Ak gan Gayng
ts A He Rae. Q paper DLA
Orbe AWrrs cQsurae lascanes Q Woon
oN apr e), pre, Qecleed out +Sre
oe son A oa ns, obs

 
 

 

Case 20-10343-LSS Doc 4524 Filed 05/18/21 Page 2 of 3

AX Woot Wy moat Roo le cane
op oC Kay node , Ona boy
KEE LO] Wr Poyweiul cr com Sank
SS oa So ps he
thse be sooo | tosh Seen oh
wed fas png LO probe Que
Ark Ths re urhak 2 Ql
OND ISKOO ann - & heape bey ococth
to 10 200 Und Shen he Cae

| wD KLonsble ing treat
Seb ER da

fh

re

Lt
CC

 
oO
—
oO
oO
®
Do
©
oO
|
N
on
ce
a
—
LO
oO
TC
2
uw
TST
N
Ko)
t+
oO
oO
a
”)
”)
=
oO
st
oO
oO
vr
oO
N
®
Yn
©
O

 

INMATE “AAPL

Chillicothe Correctional institute
r.O. BOX 5500

Chillicothe, On 456014

* USA e« FOREVER *&

”

Cnad a
Sat AV er Frat » ik Qbeon

{ysis Sat Matlen Rleustane © af’
BSA *

JSBOLEGSSES COGS WW aehagatedgagehaadbe nT aT bead pleegg half

 
